Case 1:20-cv-03577-AT Document 87 Filed 03/23/21 Page 1 of1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
U.S. BANK NATIONAL ASSOCIATION, AS DOC #: __
TRUSTEE, AS SUCCESSOR IN INTEREST TO DATE FILED: _ 3/23/2021

BANK OF AMERICA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF CREDIT
SUISSE FIRST BOSTON MORTGAGE
SECURITIES CORP., COMMERCIAL
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C2, ACTING BY
AND THROUGH ITS SPECIAL SERVICER,
TORCHLIGHT LOAN SERVICES, LLC,

 

Plaintiff,
-against- 20 Civ. 3577 (AT)

KEYBANK, NATIONAL ASSOCIATION, AS ORDER
SUCCESSOR BY MERGER TO KEYCORP
REAL ESTATE CAPITAL MARKETS, INC.
AND BERKADIA COMMERCIAL
MORTGAGE, LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for March 24, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: March 23, 2021
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
